Citation Nr: 0716824	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 until April 
1970.  The veteran served in Vietnam from August 1968 to 
August 1969, including an assignment to F Troop, 8th CAV. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated November 2000, 
rendered by the St. Louis, Missouri Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In a November 2006 statement, the veteran appears to be 
raising claims for cancer, diabetes, and neuropathy.  These 
issues are referred to the RO for the appropriate 
consideration. 


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the 
veteran's report of both in-service stressors.

2.  The veteran's diagnosis of PTSD is reasonable related to 
the verified stressors.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) credible supporting 
evidence that the claimed in-service stressor occurred, (ii) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), and (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The veteran's DD-214 shows that he was a wheel vehicle 
repairman.  The record does not show combat related awards or 
reflect any participation in combat.  Thus, the veteran's 
bare assertions of service stressors are not sufficient to 
establish that they occurred.  Accordingly, the claimed 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998).   

The veteran has consistently alleged that his PTSD was caused 
by the death of his service-mate and friend.  Specifically, 
the veteran has stated that his service-mate returned home 
for the burial of a family member, and despite having a 
pregnant wife back home, the service-mate returned to fight 
in Vietnam.  When the veteran went to welcome him back, he 
was informed that his service-mate had died in a helicopter 
crash.  In September 2003, the veteran submitted the service-
mate's name, date of death, and confirmation that the 
service-mate died in a helicopter crash as a result of 
hostile fire.  In February 2004, the Board remanded the case 
and asked the veteran to provide proof of a relationship 
between the service-mate and himself.  In August 2004, the 
veteran submitted a statement from his section leader who he 
served with in Vietnam.  He reported he was a member of F 
Troop 8th Cavalry from June 1968 to July 1970 and in July 
1969 he was a section leader of Lift Platoon and also the 
Motor Sergeant of the Motor Pool.  He reported that both the 
veteran and his friend served together.  He related that the 
two were "like brothers" and that the veteran was never the 
same after his service-mate's death.  The section leader also 
noted that he would ask the veteran to fill in as gunner when 
he was short handed.  The veteran has asserted that his PTSD 
is also related to his experiences as a gunner.  The Board 
finds the statement from the veteran's section leader to be 
credible and persuasive in view of the fact that the 
veteran's unit was an Air Cavalry unit.  Accordingly, the 
Board holds that there is credible corroborating evidence 
that the veteran was exposed to verifiable in-service 
stressors.  Therefore, the first element for entitlement to 
service connection is satisfied, and the remainder of the 
analysis will focus on the second and third elements. 

The second element requires a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) while the third element requires 
medical evidence establishing a link between current symptoms 
and an in-service stressor.  The medical evidence of record 
varies on whether or not the veteran currently suffers from 
PTSD.  In the February 2004 remand, the Board sought a 
medical opinion in order to determine if the veteran suffers 
from PTSD and, if so, is the diagnosis related to a verified 
stressor.  In February 2005, a VA examiner opined that the 
veteran did not meet the criteria for PTSD as described in 
the DSM-IV if the only stressor to be considered is the death 
of his service-mate.  However, in February 2006, the same 
examiner noted that the veteran does meet the criteria for 
PTSD if his stressor of serving as a gunner was verified.  
Several other VA examinations were obtained.  In June 2006, a 
VA examiner found that the veteran did have PTSD and related 
the diagnosis to the stressor of the killed service-mate.  In 
August 2006, another VA examiner found that, if the only 
stressor considered was the death of a service-mate, the 
veteran did not have PTSD, but the examiner agreed that the 
veteran did have PTSD associated with his experiences as a 
gunner.  Finally, also in August 2006, a VA examiner did not 
find that the veteran suffered from PTSD at all but instead 
stated that the veteran is bipolar which the examiner went on 
to relate to the death of the service-mate.  Based on the 
totality of the evidence, the Board finds that the medical 
evidence is in equipoise relating a current diagnosis of PTSD 
with the verified stressors.   

Therefore, service connection for PTSD is granted on the 
basis of resolution of reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.   

II.  Duties to Notify and Assist

Under 38 U.S.C.A. § 510, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability;  
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to  
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  The RO provided such notice in letters dated May 
2000, February 2004, and July 2004.  In October 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38  
U.S.C.A. § 5103.  This case was remanded by the Board in 
order to obtain additional evidence, to include an 
examination.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim.  In addition, in 
view of the favorable outcome in this case, any failure of VA 
to fully comply with the VCAA is considered to be harmless 
error. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


